Citation Nr: 0606557	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  01-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a residuals of a 
right hand injury.

2.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with radiculopathy to the right 
shoulder, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable rating for a laceration scar 
of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, which denied the veteran's application to reopen 
a claim of service connection for residuals of a right hand 
injury and denied increased ratings for cervical spine 
disability and a laceration scar of the right wrist.

When the case was before the Board in January 2003 the Board 
reopened the veteran's claim for residuals of a right hand 
injury.  In July 2004 that issue, as well as the claims for 
increase, were remanded for development of the record.  The 
case was returned to the Board in January 2006.


FINDINGS OF FACT

1.  A disability of the right hand was not manifest in 
service and is unrelated to the veteran's service.

2.   Degenerative joint disease of the cervical spine with 
radiculopathy to the right shoulder is manifested by pain and 
moderate limitation of motion.  

3.  The laceration scar of the right wrist is not productive 
of functional impairment.


CONCLUSIONS OF LAW

1.  A disability of the right hand was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2005).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the cervical spine with 
radiculopathy to the right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 	5287, 5290 (before and after September 
23, 2002) and 5237, 5242, 5243 (2005).

3.  The criteria for a compensable evaluation for a 
laceration scar of the right wrist have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (before and after August 30, 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in May 
2000, before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in September 2000, provided notice to the 
veteran of the evidence necessary to support his claim.  
Supplemental statements of the case dated in October 2000, 
March 2001, and November 2005 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, letters dated in June 2000, December 2002, April 
2003, July 2004, and February 2005 also instructed veteran 
regarding the evidence necessary to substantiate the claim 
and requested that he identify evidence supportive of the 
claim.  

Additionally, the Board's remand of July 2004 apprised the 
veteran of the evidence necessary to support his claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, and the veteran has undergone VA examinations.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's service medical records show that on June 8, 
1974, he was involved in an automobile accident.  He 
sustained minor lacerations to his arms and hands.  On June 
10, 1974, it was noted that there were no visible fractures 
on the right forearm.  The veteran had a dressing on the 
right wrist, and there appeared to be foreign densities of a 
metallic quality.

In June 1975, the veteran was treated for an injured right 
thumb.  He had swelling and good range of motion.  The 
veteran was placed on profile for a sprain of the right thumb 
joint.  X-rays in September 1975 were negative.

On separation examination in October 1975, a laceration of 
the right hand was noted, with no sequelae.  In January 1976 
the veteran was seen for treatment of a contusion after 
falling on his right elbow.  

The veteran underwent a VA examination in September 1976.  He 
reported some numbness on the dorsum of the right hand.  The 
examiner noted that a small fragment of glass had been 
removed from the dorsum of the right wrist.  He also noted 
that there were no fractures as a result of the motor vehicle 
accident in June 1974.  Physical examination revealed a 
faint, one and one half inch scar over the dorsal surface of 
the right wrist.  The veteran complained of mild numbness 
distal to this.  X-rays of the cervical spine revealed very 
slight narrowing of the C5 interspace with anterior spurs at 
that level.  Posterior alignment was normal.  X-rays of the 
right hand were normal.  Diagnoses included laceration of the 
right wrist.  

In October 1980, the veteran related that he had undergone 
minor surgery to remove a piece of glass from against a nerve 
in his hand.  He indicated that he continued to have a slight  
numbness on his right hand since that time.

An August 1984 VA treatment record reflects the veteran's 
denial of weakness, loss of strength, or loss of sensation of 
either upper extremity.  

A March 1991 X-ray report indicates a normal examination of 
the veteran's right hand, with no fracture.

On VA examination in November 1997, the veteran's history was 
reviewed.  The veteran reported having good and bad days with 
regard to his right wrist.  The veteran had full extensor and 
flexor strength of both upper extremities, as well as the 
wrists and hands.  Examination of the right wrist revealed a 
flat, one and one half centimeter cicatrix overlying the 
lunate and triquetral carpal bones.  The intrinsic 
musculature of the hand revealed no atrophy or strength 
deficits.  Grip was strong at 5/5 in both hands with no 
evidence of early or excess fatigability.  There was moderate 
range of motion deficit in all four planes, with palmar 
flexion to 40 degrees, dorsiflexion to 40 degrees, radial 
deviation to 10 degrees and ulnar deviation to 20 degrees.  
The pertinent diagnosis was status post right wrist injury 
with moderate range of motion deficits.  

In a June 2000 statement, the veteran complained of pain in 
his right hand.  He indicated that he had pain in his ring 
finger that seemed to come from the knuckle.  He noted that 
the pain was recent.  

A VA fee basis examination was carried out in June 2000.  The 
veteran complained of daily neck pain as well as constant 
right shoulder pain.  The veteran also reported an injury to 
his right hand in a motor vehicle accident.  He stated that 
over the previous few months, he had experienced pain in the 
right fourth finger, relieved with manual  massage.  He also 
indicated that he had felt numbness in the right fourth and 
fifth fingers since 1974.  Examination of the cervical spine 
revealed no evidence of tenderness, weakness, or muscle 
spasms.  Range of motion testing revealed flexion to 65 
degrees without pain, extension to 50 degrees without pain, 
lateral flexion to 25 degrees bilaterally without pain, and 
rotation to 65 degrees bilaterally with pain at 65 degrees.  
Range of motion was limited by pain and stiffness, with 
stiffness having the major functional impact.  There was no 
fatigue, weakness, or lack of endurance.  Strength in the 
upper extremities was 5/5.  There was diminished sensation in 
the right fourth and fifth fingers.  The pertinent diagnosis 
was degenerative disc disease of the cervical spine.  The 
examiner noted the veteran's report of an injury to his right 
hand, and that examination had revealed diminished sensation.  
He concluded that such symptomatology was more consistent 
with right ulnar neuropathy versus cervical radiculopathy.  
He concluded that the veteran's right hand injury was not 
related to his neck and shoulder condition.

A VA outpatient treatment record, dated in July 2000, 
reflects the veteran's report of pain in his right hand since 
1974 when he was involved in a motor vehicle accident.  He 
said he had sustained a laceration to the right wrist which 
caused nerve damage, resulting in numbness and tingling of 
the fourth and fifth fingers.  He denied muscle weakness.  He 
said he had been told he had osteoarthritis of the fourth 
finger.  On neurological examination, he had diminished 
sensation of the right lateral hand (outer area), including 
the 4th and 5th digits.  The assessments included right hand 
pain (4th and 5th fingers with numbness, and 4th proximal 
interphalangeal joint with bony enlargements).

Right trapezius myalgia and right hand pain were assessed in 
August 2000.  An X-ray revealed unremarkable osseous 
structures, without evidence of fracture, dislocation, or 
subluxation.  There were normal bony mineralizations and the 
soft tissue structures were unremarkable.  

An August 2000 X-ray of the veteran's cervical spine revealed  
degenerative changes at the C5-6 level.  

Electromyography (EMG) and nerve conduction studies were 
carried out in August 2000.  The nerve conduction study 
revealed evidence of a neuropathic process affecting the 
motor component of the right ulnar nerve, primarily 
demyelinating in nature.  The examiner noted that such was 
consistent with a compressive neuropathy of the ulnar nerve 
at the cubital tunnel.  The EMG report indicates an abnormal 
study, with active denervation potentials in muscles supplied 
by the ulnar nerve.  The examiner noted that the findings 
were consistent with the nerve conduction study.  He 
indicated that the study did not support a concomitant 
cervical radiculopathy.

In December 2000, the veteran stated that he had pain 
primarily in his neck, and that it continued down his right 
arm and flared up at the inner part of his elbow and into his 
hand.  He indicated that he had experienced numbness since 
his accident in 1974.  

The veteran continued to complain of right upper back and 
hand pain in April 2001.  He underwent physical therapy in 
June 2001.  On examination, active range of motion of the 
veteran's cervical spine was within normal limits.  An August 
2001 assessment indicates right ulnar nerve compression 
neuropathy.  Elbow pads were requested through prosthetics.  

On orthopedic consultation in February 2003, the veteran 
complained of continued right hand numbness.  Physical 
examination revealed some weakness of grip strength and 
subjective ulnar sensory changes.  The provider noted that 
the findings were consistent with a compressive neuropathy of 
the ulnar nerve at the cubital tunnel.  

An additional VA examination was conducted in April 2003.  
The veteran's history was reviewed.  He complained of daily 
neck pain with radiation to the back of his right shoulder.  
He endorsed flare-ups.  The examiner noted that despite 
various interventions, the veteran had not experienced relief 
of his pain for any sustained period of time.  The veteran 
reported that with respect to his right hand, he had begun 
using his left hand for various activities because of pain 
and numbness in the right hand.  He reported a tingling 
sensation in the dorsal right fourth and fifth fingers.  The 
examiner noted that there was no loss of function in the 
right hand.  The veteran reported that he had suffered an 
injury to his right elbow in 1976.  He also indicated that a 
treatment provider had told him in approximately 2000 that 
his nerve problems were secondary to the way he rested his 
elbow while using a desk top computer.  The examiner noted 
that EMG and nerve conduction studies were suggestive of a 
right ulnar nerve entrapment at the elbow.  He indicated that 
the studies had been repeated in March 2003, and that the 
findings suggested a mild ulnar neuropathy at the right 
elbow, with no progression since the previous studies.  

Physical examination of the cervical spine revealed no 
abnormal posture and no loss of cervical lordosis.  There was 
no erythema, ecchymosis, or scars.  The left trapezius muscle 
was larger than the right secondary to muscle spasm.  There 
was no neck stiffness or splinting.  There were tenderness 
and muscle spasms over the left paracervical, left 
sternocleidomastoid, and left posterior trapezius muscle.  
Range of motion testing revealed forward flexion to 30 
degrees, extension to 30 degrees, lateral flexion to 40 
degrees bilaterally, and lateral rotation to 55 degrees 
bilaterally.  Strength of the neck muscles was 5/5 in all 
planes.  The impression was mild retrolisthesis at C4 on C5, 
and degenerative changes at the C4-7 level.  

Physical examination of the hands revealed no erythema, 
increase in warmth, or  edema in the wrists, hands, or 
fingers.  There were no deformities of the wrists, hands, of 
ringers.  There was a thin, two centimeter scar over the 
right mid-dorsal, ulnar wrist.  The scar was not tender, and 
there were no adhesions or keloid formation.  There was no 
tenderness of the flexor or extensor surfaces, and no 
tenderness of the metacarpophalangeal or interphalangeal 
joints.  There was no crepitance or instability of the 
wrists.  Range of motion testing of the wrists revealed 
dorsiflexion to 85 degrees, volar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  There were no restrictions to flexion or extension 
of the interphalangeal joints or metacarpophalangeal joints.  
There was no muscle weakness in the wrists, fingers, or 
thumbs.  X-rays indicated no evidence of acute right wrist 
osseous injury.  Diagnoses included right ulnar nerve 
neuropathy, more likely than not from compression and not 
secondary to a service-connected wrist or elbow injury, and a 
small well-healed scar on the right wrist with no evidence of 
local neuropathy or motor dysfunction.  

The examiner noted that the examination did not demonstrate 
any functional deficits of decreased range of motion, loss in 
speed, lack of endurance, awkward movements, or 
incoordination.  He also pointed out that there was no 
objective evidence to correspond to the level of pain 
reported by the veteran.  He indicated that the etiology of 
the veteran's ulnar neuropathy had not been determined, but 
that it was unlikely that a contusion in 1976 was the cause 
of the current neuropathy.  

Analysis

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

On review of the evidence pertaining to this claim, the Board 
has determined that service connection for residuals of a 
right hand injury is not warranted.  In this regard, the 
Board acknowledges that the veteran received treatment for an 
injured right thumb in service.  However, the disability of 
which he currently complains is manifested by pain and 
numbness.  The Board additionally notes that the veteran's 
first report of pain in his right hand dates to June 2000, 
and the veteran at that time reported that such symptoms had 
existed for the previous few months.  With respect to the 
veteran's complaints of numbness of the right hand, the 
medical evidence of record indicates that those symptoms are 
related to ulnar neuropathy as opposed to cervical 
neuropathy.  There is no reliable indication that a right 
hand disability is related to any incident of the veteran's 
military service.

The Board has considered the veteran's statements that a 
right hand disability is the result of an injury incurred in 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The most probative evidence, consisting of the 
veteran's statements for treatment purposes establishes a 
remote post-service onset, rather than an in-service onset.    

To the extent that the veteran may assert that he has had a 
right hand disability since service, the Board finds the 
opinion to be unconvincing.  Continuity of symptomatology is 
required where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity is not adequately 
supported, then a showing of chronicity after discharge is 
required to support the claim."  38 C.F.R. § 3.303(b) (1992).  
The regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  However, the Court has noted that in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).  In this case, there is no competent 
evidence of treatment for a right hand disability consisting 
of pain and numbness, and the more probative evidence clearly 
establishes a remote post service onset.  The Board concludes 
that any assertion of continuity of symptoms is unsupported 
and not believable. 

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a right hand 
disability.




Ratings

	Degenerative Joint Disease of the Cervical Spine 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55.58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Under Diagnostic Code 5290, effective prior to September 26, 
2003, slight limitation of the cervical spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
cervical spine greater that 30 degrees 
but not greater that 40 degrees; or, 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, 
or the combined range of motion of the 
cervical spine not greater than 170 
degrees, or muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis;

A 30 percent evaluation for forward 
flexion of the cervical spine to 15 
degrees or less; or favorable ankylosis 
of the entire cervical spine;

A 40 percent rating for unfavorable 
ankylosis of the entire cervical spine.

Normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 
to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees and left and 
right lateral rotation are 0 to 80 
degrees. The normal combined range of 
motion for the cervical spine is 340 
degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 40 percent rating for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A maximum 60 percent rating is 
assigned for intervertebral disc syndrome when the condition 
is pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Considering the veteran's service-connected disability under 
Diagnostic Code 5290 the Board notes that the evidence shows 
that his limitation of motion is no more than moderate.  

Under the amended criteria, the veteran's cervical spine 
disability would still warrant no more than a 20 percent 
evaluation.  The evidence most favorable to the veteran shows 
that he has flexion of the cervical spine to 30 degrees, and 
that the combined range of motion is, at worst, 195 degrees.  
Such limitation would not warrant an evaluation in excess of 
20 percent under either the old or new criteria for 
functional impairment or limitation of motion.  In reaching 
this determination the Board observes that the veteran has 
had spasm.  However, his remaining functional use of the 
cervical spine has been good, and has not approximated the 
functional equivalent of severe limitation of motion of the 
cervical spine, severe intervertebral disc syndrome or 
functional restriction to forward flexion of 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  
The Board has also considered whether a separate evaluation 
is warranted for neuropathy of either upper extremity.  
However, the more probative evidence establishes that any 
upper extremity neuropathy is due to compression at the ulnar 
nerve rather than associated with cervical spine dysfunction.  
Accordingly, a separate evaluation is not warranted.  
Moreover, there is no evidence that the veteran suffers from 
incapacitating episodes, so the criteria for evaluating 
cervical spine disability based on incapacitating episodes is 
inapplicable.

Finally, the Board concludes that the medical evidence of 
record is more probative of the degree of impairment caused 
by the veteran's cervical spine disability than the veteran's 
lay statements.

In light of the above discussion, the Board concludes that an 
increased rating for degenerative joint disease of the 
cervical spine is not warranted, pursuant to the criteria for 
evaluating disabilities of the spine.  

	Laceration Scar of the Right Wrist

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if poorly 
nourished and subject to repeated ulceration or if they were 
tender and painful on objective demonstration.  Scars could 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2005).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The medical evidence of record indicates that the scar on the 
veteran's right wrist is not tender, painful, poorly 
nourished, subject to repeated ulceration or productive of 
functional impairment.  The numbness of the right hand of 
which the veteran complains has been attributed to right 
ulnar neuropathy.  No other functional impairment has been 
attributed to the scar on the veteran's right wrist.  As 
such, the currently assigned noncompensable rating for this 
disability is appropriate.

The Board concludes that the medical evidence is more 
probative of the degree of disability than the veteran's 
subjective statements.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.




ORDER

Entitlement to service connection for a residuals of a right 
hand injury is denied.

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with radiculopathy to the right 
shoulder is denied.

Entitlement to a compensable rating for a laceration scar of 
the right wrist is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


